DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

This application includes one or more claim limitations that use the word “means” that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for transmitting, to a second device, a first packet using a first sequence number, a first payload, and a first set of one or more transmission parameters” in claim 17;
“means for monitoring, based at least in part on transmitting the first packet, for a first feedback message from the second device” in claim 17;
“means for generating, based at least in part on the monitoring, a second packet comprising an error, the second packet using the first sequence number, a second payload, and a second set of one or more parameters different than the first set of one or more parameters” in claim 17;
“means for transmitting the generated second packet to the second device” in claim 17;
“means for monitoring, based at least in part on transmitting the second packet, for a second feedback message from the second device” in claim 17;
“means for receiving the second feedback message from the second device based at least in part on monitoring for the second feedback message” in claim 17;

“means for transmitting, to the second device, one or more packets using the first sequence number, the first payload, and the second set of one or more transmission parameters” in claim 19;
“means for identifying a feedback message threshold time” in claim 20; and
“means for determining, based at least in part on monitoring for the first feedback message, that the feedback message threshold time has expired and the first device has not received the first feedback message, wherein generating the second packet is based at least in part on the determining” in claim 20.
In light of specification, page 3, par. [0007], of the instant application, each of the limitations can refer to a structure comprising a processor “processor”, a memory “non-transitory computer-readable medium” coupled with the processor and instructions “code” stored in the memory and executable by the processor to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenberg et al (US 9,712,951) in view of Ibrahim et al (9,184,967).
-Regarding claim 1, Kirshenberg et al teaches a method (see figure 15A), performed by a first device (102), for wireless communications at the first device, the method comprising:
procedure (1506 or 1508) of transmitting, to a second device (104), a first packet ((M2, 0, ACK) or (M2, 0, NACK)) using a first sequence number (0), a first payload (comprising (ACK) or (NACK)), and a first set of one or more transmission parameters (“data rate of a corresponding BT legacy communication mode”, col. 9, lines 2-3), (see col.17, line 62 to col.18, line 18);
procedure (1506, 1508, 1510) of monitoring, based on transmitting the first packet, for a first feedback message from the second device, but not receiving the first feedback (see col. 17, lines 65-67, col. 18, lines 6-18);
procedure (1510) of generating, based on the monitoring, a second packet (BUX POLL (0, NACK)) using the first sequence number (0), a second payload (comprising (NACK)) and a second set of one or more parameters (“data rate for a BUX communication different than (as being less than) the first set of one or more parameters, (see col. 9, lines 1-3 and col. 18, lines 18-39);
procedure (1510) of transmitting the generated second packet to the second device;
procedure (1512) of monitoring, based on transmitting the second packet, for a second feedback message (BUX NULL (1, ACK)) being an ACK message (as an expected message in response to the transmitted second packet) from the second device (see col. 18, lines 40-62); and
procedure (1512) of receiving the second feedback message from the second device based on monitoring for the second feedback message. Kirshenberg et al further teaches that the first device transmits the second packet with a lower data rate than the first packet in order to improve link quality and maintain a communication with the second device when the first feedback is not received due to bad link quality (col. 2, lines 59-66), and predicts and expects that the second device would detect no error upon reception of the second packet and to transmit the ACK message in response to the second packet for reception by the first device, as the link quality is improved with the use of lower data rate (see (1510, 1512) of figure 15A). Kirshenberg et al further teaches that the second packet comprises a header added with a header error check (HEC) (see col. 11, lines 32-33), that upon reception of the second packet, the second device uses the HEC to detect whether or not an error has occurred to the header and accordingly sends a NACK message to the first device if the error is detected or send an ACK message to the first device if no error is detected (see col. 6, lines 45-55, col. 12, lines 7-12).

Kirshenberg et al does not teach that the second packet comprises an error, as claimed.


In analogous art, Ibrahim et al teaches that a portion of data to be transmitted from a transmit site to a receive site can be optionally either transmitted without an error added before transmission to predict and expect that the receive site would detect no error upon reception of the data, or be intentionally added with an error before transmission, e.g., inverting some of all bits of the portion of the data or adding extra bits, to predict and expect that the receive site would detect the error, (see col. 3, lines 20-34 and col. 12, line 4-7).

Accordingly, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Kirshenberg et al and Ibrahim et al to alternatively implement the first device to arrive at the claimed feature in such a way that in the first device, alternatively the header of the second packet would be further added with an error, e.g., inverting some of all bits of the portion of the data or adding extra bits, before transmission, to predict and expect that the second device would detect the error and send a NACK message to the first device, as the link quality is improved with the use of lower data rate. One skilled in the art would have been motivated to make such a combination because the implementation would become another alternative (based upon Ibrahim et al teaching on the predicted and expected error detection at the second device) for the first device to receive a predicted and expected reply (in this case being the NACK rather than the ACK message) from the second device in response to the reception of the second packet when the link quality is improved with the use of lower data rate.

transmitting to the second device a third packet (BUX M2 (0, ACK)) having a second sequence number (0), a third payload (ACK), and the second set of one or more parameters, (see figure 15A and col. 18, line 64 to col. 19, line 1 of Kirshenberg et al).
Further, Kirshenberg et al teaches that the second device can identify the sequence number of a received data packet (see col. 16, lines 45-50).
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to further include in the second feedback message a positive acknowledgement message in order to additionally inform the first device about the identification.

-Regarding claim 3, Kirshenberg et al in view of Ibrahim et al teaches that the method comprises: procedure (1514) of transmitting, to the second device, one or more packets (BUX M2 (0, ACK)) using the first sequence number (0) of the first packet (M2, 0, ACK), the first payload (ACK), and the second set of one or more transmission parameters (see figure 15A and col. 18, line 64 to col. 19, line 1 of Kirshenberg et al).

-Regarding claim 4, as applied to claim 1, Kirshenberg et al in view of Ibrahim et al teaches the claimed method.
Ibrahim et al further teaches that a feedback message threshold time “time out period” can be set for monitoring a feedback message “ACK signal frame” and identified when no feedback message is received within the threshold time, (see col. 3, lines 4-7).
identifying a feedback message threshold time (as taught by Ibrahim et al); and determining, based at least in part on monitoring for the first feedback message, that the feedback message threshold time has expired and/as the first device has not received the first feedback message within the threshold time (as taught by Ibrahim et al), wherein generating the second packet is based at least in part on the determining so that the first device could manage to generate the second packet at a predetermined time after the threshold time (which being taught by Ibrahim et al).

-Regarding claim 5, Kirshenberg et al in view of Ibrahim et al teaches that the first set of one or more transmission parameters comprises a first coding rate (“data rate of a corresponding BT legacy communication mode”, col. 9, lines 2-3), (see col. 17, line 62 to col. 18, line 18 of Kirshenberg et al) and the second set of one more transmission parameters comprises a second coding rate (“data rate for a BUX communication mode”, col. 9, lines 1-2 of Kirshenberg et al).

-Regarding claim 6, Kirshenberg et al in view of Ibrahim et al teaches that the error comprises a message error check “error pieces of the legacy FCH data”, (considered here equivalent with the limitation “message integrity check (MIC) error”, (see col. 21, lines 6-14 of Ibrahim et al).


-Regarding claim 7, Kirshenberg et al in view of Ibrahim et al teaches that the first payload (NACK) of the first packet (M2, 0, NACK) and the second payload (NACK) of the second packet (BUX POLL (0, NACK) are the same (see (1508, 1510) of figure 15A of Kirshenberg et al).

-Regarding claim 8, Kirshenberg et al in view of Ibrahim et al teaches that the first payload (ACK) of the first packet (M2, 0, ACK) and the second payload (NACK) of the second packet (BUX POLL (0, NACK) are different (see (1506, 1510) of figure 15A of Kirshenberg et al). 
-Regarding claim 9, Kirshenberg et al teaches an apparatus for wireless communications at a first device (102 of figure 15A), comprising: a processor (“processor 2504”, col. 34, lines 10-20), memory coupled with the processor (“memory 2506”, col. 34, lines 10-20); and instructions (“instructions”, col. 34, lines 15-17) stored in the memory and executable by the processor (see col. 34, lines 10-32) to cause the apparatus to: 
transmit (illustrated in procedure (1506 or 1508) of figure 15A), to a second device (104 of figure 15A), a first packet ((M2, 0, ACK) or (M2, 0, NACK) of figure 15A) using a first sequence number (0), a first payload (comprising (ACK) or (NACK) of figure 15A), and a first set of one or more transmission parameters (“data rate of a corresponding BT legacy communication mode”, col. 9, lines 2-3), (see col.17, line 62 to col.18, line 18); 
monitor (illustrated in procedure (1506, 1508, 1510) of figure 15A), based at least in part on transmitting the first packet, for a first feedback message from the second device but not receiving the first feedback (see col. 17, lines 65-67, col. 18, lines 6-18);
generate (illustrated in procedure (1510) of figure 15A), based at least in part on the monitoring, a second packet (BUX POLL (0, NACK) of figure 15A) using the first sequence number (0), a second payload (comprising (NACK)) and a second set of one or more parameters (“data rate for a BUX communication mode”, col.9, lines 1-2) different than (as being less than) the first set of one or more parameters, (see col. 9, lines 1-3 and col. 18, lines 18-39);
transmit (illustrated in procedure (1510) of figure 15A) the generated second packet to the second device;
monitor (illustrated in procedure (1512) of figure 15A), based at least in part on transmitting the second packet, for a second feedback message (BUX NULL (1, ACK)) being an ACK message (as an expected message in response to the transmitted second packet) from the second device (see col. 18, lines 40-62); and
receive (illustrated in procedure (1512) of figure 15A) the second feedback message from the second device based on monitoring for the second feedback message. Kirshenberg et al further teaches that the first device transmits the second packet with a lower data rate than the first packet in order to improve link quality and maintain a communication with the second device when the first feedback is not received due to bad link quality (col. 2, lines 59-66), and predicts and expects that the second device would detect no error upon reception of the second packet and to transmit the ACK message in response to the second packet for reception by the first device, as the link quality is improved with the use of lower data rate (see (1510, 1512) of 

Kirshenberg et al does not teach that the second packet comprises an error, as claimed.

In analogous art, Ibrahim et al teaches that a portion of data to be transmitted from a transmit site to a receive site can be optionally either transmitted without an error added before transmission to predict and expect that the receive site would detect no error upon reception of the data, or be intentionally added with an error before transmission, e.g., inverting some of all bits of the portion of the data or adding extra bits, to predict and expect that the receive site would detect the error, (see col. 3, lines 20-34 and col. 12, line 4-7).

Accordingly, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Kirshenberg et al and Ibrahim et al to alternatively implement the first device to arrive at the claimed feature in such a way that in the first device, alternatively the header of the second packet would be further added with an error, e.g., inverting some of all bits of the portion of the data or adding extra bits, before transmission, to predict and expect that the second device would detect the error and send a NACK message to the first device, as the link quality is improved with the use of lower data rate. One skilled in the 

-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Claim 12 is rejected with similar reasons for claim 4.
-Claim 13 is rejected with similar reasons for claim 5.
-Claim 14 is rejected with similar reasons for claim 6.
-Claim 15 is rejected with similar reasons for claim 7.
-Claim 16 is rejected with similar reasons for claim 8.

-Regarding claim 17, Kirshenberg et al teaches an apparatus for wireless communications at a first device (102 of figure 15A), comprising:
a processor (“processor 2504”, col. 34, lines 10-20), 
memory coupled with the processor (“memory 2506”, col. 34, lines 10-20); and instructions (“instructions”, col. 34, lines 15-17) stored in the memory and executable by the processor (see col. 34, lines 10-32), 
means (comprising the processor, the memory and the instructions) for transmitting (illustrated in procedure (1506 or 1508) of figure 15A), to a second device (104 of figure 15A), a first packet ((M2, 0, ACK) or (M2, 0, NACK) of figure 15A) using a first sequence number (0), a first payload (comprising (ACK) or (NACK)), and a first set of one or more transmission parameters (“data rate of a corresponding BT legacy communication mode”, col. 9, lines 2-3), (see col.17, line 62 to col.18, line 18);
means (comprising the processor, the memory and the instructions) for monitoring (illustrated in procedure (1506, 1508, 1510) of figure 15A), based at least in part on transmitting the first packet, for a first feedback message from the second device but not receiving the first feedback (see col. 17, lines 65-67, col. 18, lines 6-18); 
means (comprising the processor, the memory and the instructions) for generating (illustrated in procedure (1510) of figure 15A), based at least in part on the monitoring, a second packet (BUX POLL (0, NACK) of figure 15A) using the first sequence number (0), a second payload (comprising (NACK)), and a second set of one or more parameters (“data rate for a BUX communication mode”, col.9, lines 1-2) different than (as being less than) the first set of one or more parameters, (see col. 9, lines 1-3 and col. 18, lines 18-39); 
means (comprising the processor, the memory and the instructions) for transmitting (illustrated in procedure (1510) of figure 15A) the generated second packet to the second device; 
means (comprising the processor, the memory and the instructions) for monitoring (illustrated in procedure (1512) of figure 15A), based at least in part on transmitting the second packet, for a second feedback message (BUX NULL (1, ACK) of figure 15A) being an ACK message (as an expected message in response to the transmitted second packet) from the second device (see col. 18, lines 40-62); and 
means (comprising the processor, the memory and the instructions) for receiving (illustrated in procedure (1512) of figure 15A) the second feedback message from the second device based on monitoring for the second feedback message. Kirshenberg et al further teaches that the first device transmits the second packet with a lower data rate than the first packet in order to improve link quality and maintain a communication with the second device when the first feedback is not received due to bad link quality (col. 2, lines 59-66), and predicts and expects that the second device would detect no error upon reception of the second packet and to transmit the ACK message in response to the second packet for reception by the first device, as the link quality is improved with the use of lower data rate (see (1510, 1512) of figure 15A). Kirshenberg et al further teaches that the second packet comprises a header added with a header error check (HEC) (see col. 11, lines 32-33), that upon reception of the second packet, the second device uses the HEC to detect whether or not an error has occurred to the header and accordingly sends a NACK message to the first device if the error is detected or send an ACK message to the first device if no error is detected (see col. 6, lines 45-55, col. 12, lines 7-12).

Kirshenberg et al does not teach that the second packet comprises an error, as claimed.

In analogous art, Ibrahim et al teaches that a portion of data to be transmitted from a transmit site to a receive site can be optionally either transmitted without an error added before transmission to predict and expect that the receive site would detect no error upon reception of the data, or be intentionally added with an error before transmission, e.g., inverting some of all bits of the portion of the data or adding extra bits, to predict and expect that the receive site would detect the error, (see col. 3, lines 20-34 and col. 12, line 4-7).

Accordingly, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Kirshenberg et al and Ibrahim et al to alternatively implement the first device to arrive at the claimed feature in such a way that in the first device, alternatively the header of the second packet would be further added with an error, e.g., inverting some of all bits of the portion of the data or adding extra bits, before transmission, to predict and expect that the second device would detect the error and send a NACK message to the first device, as the link quality is improved with the use of lower data rate. One skilled in the art would have been motivated to make such a combination because the implementation would become another alternative (based upon Ibrahim et al teaching on the predicted and expected error detection at the second device) for the first device to receive a predicted and expected reply (in this case being the NACK rather than the ACK message) from the second device in response to the reception of the second packet when the link quality is improved with the use of lower data rate.

-Regarding claim 18, Kirshenberg et al in view of Ibrahim et al teaches that the apparatus further comprises: means (comprising the processor, the memory and the instructions) for transmitting to (illustrated by procedure (1514) of figure 15A of Kirshenberg et al) the second device a third packet (BUX M2 (0, ACK)) having a second sequence number (0), a third payload (ACK), and the second set of one or more parameters, (see figure 15A and col. 18, line 64 to col. 19, line 1 of Kirshenberg et al).
Further, Kirshenberg et al teaches that the second device can identify the sequence number of a received data packet (see col. 16, lines 45-50).
the second feedback message a positive acknowledgement message in order to additionally inform the first device about the identification.

-Regarding claim 19, Kirshenberg et al in view of Ibrahim et al teaches that the apparatus further comprises: means (comprising the processor, the memory and the instructions) for  transmitting (illustrated by procedure (1514) of figure 15A of Kirshenberg et al), to the second device, one or more packets (BUX M2 (0, ACK)) using the first sequence number (0) of the first packet (M2, 0, ACK), the first payload (ACK), and the second set of one or more transmission parameters (see figure 15A and col. 18, line 64 to col. 19, line 1 of Kirshenberg et al). 

-Regarding claim 20, as applied to claim 17, Kirshenberg et al in view of Ibrahim et al teaches the claimed apparatus.
Ibrahim et al further teaches that a feedback message threshold time “time out period” can be set for monitoring a feedback message “ACK signal frame” and identified when no feedback message is received within the threshold time, (see col. 3, lines 4-7).
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to implement Kirshenberg et al in view of Ibrahim et al, as further taught by Ibrahim et al, in such a way that the first device would set a feedback message threshold time for monitoring the first feedback message, wherein the apparatus would comprise: means (comprising the processor, the memory and the instructions) for identifying a feedback message threshold time (as taught by Ibrahim et al); and means (comprising the processor, the memory and the instructions) for determining, based at least in part on monitoring for the first feedback message, that the feedback message threshold time has expired and/as the first device has not received the first feedback message within the threshold time (as taught by Ibrahim et al), wherein generating the second packet is based at least in part on the determining so that the first device could manage to generate the second packet at a predetermined time after the threshold time (which being taught by Ibrahim et al).
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463